Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN:

 

THIS AGREEMENT is made and effective as of the February 1, 2012.

 

WHEELS GROUP INC.

a corporation incorporated under the laws of the Province of Ontario

(hereinafter referred to as "Wheels" or the “Corporation”)

 

- and -

 

TIM BOYCE,

an individual resident in the City of Oakville, in the Province of Ontario

(hereinafter referred to as the "Executive")

 

AND WHEREAS the Executive has agreed to accept employment with Wheels on the
terms and conditions outlined in this employment agreement (this “Agreement”);

NOW THEREFORE, in consideration of the Executive’s commitment to perform his
duties and responsibilities in a professional and competent manner, the
Executive’s further commitment to devote his full professional time to the
business and operations of Wheels, the mutual covenants contained herein, the
additional consideration provided by this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Wheels and the Executive (collectively, the “Parties”) hereby agree as follows:

1.

Employment

1.1

Employment - Wheels agrees to employ, and the Executive accepts employment with
Wheels, on a full-time basis as its Group VP Sales and Marketing.

1.2

Responsibilities and Duties – As Group VP Sales and Marketing, the Executive
shall perform the duties and responsibilities outlined in Schedule “A” to this
Agreement, and such other duties and responsibilities as may be assigned to the
Executive by the Chief Operating Officer of Wheels Group Inc. (“Wheels”) that
are commensurate with the Executive’s role.  In this position, the Executive
shall report to the Chief Operating Officer of Wheels.

The Executive agrees to act in the best interests of Wheels at all times and to
faithfully discharge his duties and responsibilities hereunder.  The Executive
will devote his full professional time and attention to the business and affairs
of Wheels, and the Executive agrees that he shall not undertake any other
business or occupation or become a director, officer, employee or agent of any
other Person without obtaining prior written approval from the Chief Operating
Officer of Wheels.  The Executive further agrees to comply with any employment
policies or practices of Wheels that may be implemented from time to time as
such policies or practices may be subsequently amended by Wheels.

Private and Confidential



--------------------------------------------------------------------------------

Page 2.

 

1.3

Term - The Executive’s employment hereunder shall commence upon the Effective
Date of this Agreement (the “Effective Date”) and shall continue for an
indefinite period until this Agreement and the Executive’s employment hereunder
is terminated pursuant to Article 3.

2.

Compensation and Benefits

2.1

Base Salary - The Executive shall receive an annual base salary of $200,000.00
(the "Base Salary"), less applicable statutory deductions and withholdings,
which shall be payable by Wheels in accordance with its normal payroll
practices.  The Executive shall be eligible for future reviews or adjustments in
his Base Salary as shall be determined by the Corporation in its sole
discretion.

2.2

Incentive Bonus - The Executive shall also be eligible to receive an annual
incentive bonus of up to 50% of his Base Salary (the “Incentive Bonus”) at the
discretion of the Corporation.  The payment of this Incentive Bonus shall be
conditional upon the overall operational and financial performance of the
Corporation and Wheels, and upon the Executive’s achievement of certain personal
performance objectives to be mutually agreed between the Executive and the Chief
Executive Officer of Wheels on an annual basis.

2.3

Group Benefits - The Executive shall be eligible to participate in any group
benefit plans that may be provided by Wheels to the employees of its affiliates
in accordance with the terms and conditions of the applicable plan.  The Parties
acknowledge and agree that Wheels may amend or discontinue any group benefit
plan for the employees of its affiliates, or change benefit carriers, from time
to time in its sole discretion.

2.4

RRSP Contributions – The Executive shall be eligible to receive a contribution
of $1,000.00 per month, payable by the Corporation into the Executive’s
self-directed RRSP, provided that the Executive has sufficient available
contribution room.

2.5

Vacation - The Executive shall be eligible for four weeks of paid vacation in
2012 calendar year and then five weeks of paid vacation in each calendar year
thereafter.  Vacation shall be taken by the Executive in the year in which it is
earned, and, unless otherwise approved in writing by the Chief executive Officer
of Wheels, the Executive may carry over only a maximum of ten business days of
vacation time into any subsequent year.  Any vacation time that is carried over
by the Executive must then be used within the subsequent calendar year, unless
alternate arrangements are made and prior approval is obtained from the Chief
Operating Officer of Wheels.

The Executive shall take his vacation at a time or times reasonable for each of
the Parties in the circumstances, taking into account the staffing requirements
of the Corporation and the need for timely performance of the Executive’s duties
and responsibilities pursuant to this Agreement.

2.6

Vehicle Allowance and Expenses – The Executive will be provided with an annual
vehicle allowance of $12,000.00 (the “Vehicle Allowance”), payable in equal
monthly instalments, for the purpose of assisting the Executive to perform his
duties and responsibilities pursuant to this Agreement.  Additionally, the
Corporation shall also



--------------------------------------------------------------------------------

Page 3.

 

reimburse the Executive for any reasonable expenses that he actually and
properly incurs for vehicle operating costs, including gasoline, insurance, and
maintenance and repair expenses.  The Executive acknowledges that the payment of
all or part of this allowance and any other vehicle-related expenses may result
in a taxable benefit to him.

2.7

Expenses - The Executive shall be also reimbursed for reasonable and proper
expenses incurred by him in connection with the performance of the Executive’s
duties and responsibilities hereunder, including business entertainment,
professional memberships (if applicable), travel and other similar
items.  Wheels shall reimburse the Executive for any business expenses that are
properly incurred in accordance with the Corporation’s normal expense policies
and/or practices, as they are amended from time to time, and upon the Executive
providing appropriate receipts or other vouchers to the Corporation in support
of such expense claims. Wheels shall also reimburse the Executive for his annual
membership dues at the Toronto Golf Club (or such other golf club as may be
determined by the Executive).

2.8

Stock Options – Subject to the terms of the Wheels Group Inc. Amended and
Restated Stock Option Plan (the “Plan”), the Executive shall be granted in the
aggregate 100,000 options to purchase common shares of Wheels at an exercise
price that is equal to the Exercise Price (as such term is defined in the Plan),
less any allowable discount that may be approved by the Board of Directors of
Wheels (the “Board”) in accordance with the rules and regulations of the TSX
Venture Exchange or the Toronto Stock Exchange (as applicable).  Nothing in this
Section 2.8 shall prevent the Board, in its discretion, from granting additional
options to the Executive to purchase common shares of Wheels at any time in the
future.  Any such options granted to the Executive pursuant to this Section 2.8
or otherwise shall vest, and be exercisable by the Executive, in accordance with
the terms and conditions of the applicable grant of options, the Plan itself,
and this Agreement.

Further, the Parties agree that in the event that an Acceleration Event occurs
(as such term is defined in the Plan), any and all options to purchase common
shares of Wheels previously granted to the Executive that have not yet vested
shall immediately vest and be exercisable by the Executive in accordance with
the terms and conditions of the Plan.  The Parties agree that the Executive
shall have the benefit of this accelerated vesting provision if an Acceleration
Event occurs, notwithstanding any term or condition to the contrary that is
contained in the Plan (or in the applicable grant of options) or in this
Agreement.

The Executive specifically acknowledges and agrees that he shall not be eligible
to receive any compensation whatsoever arising out of the cancellation of:  (a)
any vested share option that the Executive fails to exercise in accordance with
the terms of this Agreement or the Plan; (b) any vested share option if the TSX
Venture Exchange or the Toronto Stock Exchange (as applicable) should, for any
reason, require the Corporation to cancel or otherwise prevent, or in any way
restrict, the exercise of such options; or (c) any vested or unvested share
option that is cancelled upon the Executive’s resignation, cessation or
termination of employment under the terms and conditions of this Agreement or
under the Plan itself.  In the event of any conflict or inconsistency between
the Plan and this Agreement, subject to the rules and policies of any stock



--------------------------------------------------------------------------------

Page 4.

 

exchange on which the securities of the Corporation may then be listed, the
Parties agree that the terms and conditions of this Agreement shall prevail.

2.9

Directors and Officers Liability Insurance - The Executive shall receive
coverage under the Corporation’s liability insurance policy for directors and
officers in accordance with the terms of such policy, as it may be amended by
the Corporation from time to time.

3.

Termination of Employment

3.1

Termination by Executive - The Executive may resign his employment at any time
upon giving Wheels at least three months’ prior written notice.  The Parties
agree that this notice period is provided for the sole benefit of Wheels and, as
such, the Corporation may waive such notice in whole or in part by providing the
Executive with pay in lieu of notice up to the effective date of his
resignation.  Upon resignation, the Executive shall have no entitlement to
further compensation except for unpaid Base Salary, Vehicle Allowance, and
vacation earned to the effective date of his resignation, or any other
compensation which is due and owing to the Executive on the effective date of
his resignation.  All of the Executive's group benefits, RRSP contributions and
any other allowances or perquisites shall immediately cease upon the effective
date of the Executive’s resignation.

Additionally, in the event that the Executive resigns his employment, the
Executive acknowledges and agrees that any and all options to purchase common
shares of Wheels held by him that vested on or prior to the effective date of
his resignation may be exercised by the Executive in accordance with the terms
of the Plan.  For certainty, any options which have not vested as of the
effective date of the Executive’s resignation shall be immediately cancelled and
shall not be exercisable by the Executive at any time thereafter.

3.2

Termination for Just Cause – Wheels may immediately terminate the Executive's
employment at any time for Just Cause without notice or compensation in lieu of
notice except for unpaid Base Salary, Vehicle Allowance and vacation earned to
the effective date of termination, or any other compensation which is due and
owing to the Executive on the effective date of termination.  All of the
Executive's group benefits, RRSP contributions and any other allowances or
perquisites shall cease immediately upon the effective date of the Executive’s
termination of employment for Just Cause.

Additionally, in the event that Wheels terminates the Executive’s employment for
Just Cause, the Executive acknowledges and agrees that any and all options to
purchase common shares of Wheels held by him that vested on or prior to the
effective date of such termination may be exercised by the Executive in
accordance with the terms of the Plan.  For certainty, any options which have
not vested as of the effective date of the Executive’s termination for Just
Cause shall be immediately cancelled and shall not be exercisable by the
Executive at any time thereafter.

For the purposes of this Agreement, Just Cause includes, without limitation:



--------------------------------------------------------------------------------

Page 5.

 

3.2.1

the neglect or wilful failure by the Executive to substantially perform his
duties as Group VP Sales and Marketing of Wheels (except by reason of any bona
fide disability);

3.2.2

the Executive's misconduct involving the property, business or affairs of
Wheels, Wheels or any of the other subsidiaries or affiliates of the Wheels
Group;

3.2.3

any act of theft, fraud or dishonesty by the Executive;

3.2.4

any material conflict of interest involving the Executive;

3.2.5

the Executive's material breach of this Agreement;

3.2.6

any material failure by the Executive to comply with the policies, rules and
regulations of Wheels; or

3.2.7

any other conduct that is determined by a court of competent jurisdiction to
constitute just cause for the termination of the Executive’s employment.

3.3

Cessation of Employment upon Death or Disability – The Parties agree that the
Executive’s employment shall cease and this Agreement shall terminate
automatically upon the Executive’s death or, at the discretion of Wheels, upon
the Executive’s Disability.  In the event that the Executive’s employment ceases
pursuant to this Section 3.3, the Executive (or the Executive’s estate) shall be
eligible to receive any unpaid Base Salary, Vehicle Allowance and vacation
earned to the date that his employment ceases, as well as any other compensation
which is due and owing to the Executive on the date that his employment
ceases.  In the event that the Executive’s employment ceases because of his
death or Disability, the Executive’s group benefits coverage and RRSP
contributions shall immediately cease at the end of the statutory notice period
(except as specifically provided for herein), and any other allowances or
perquisites shall cease on the date that the Executive’s employment ceases.

The Parties agree that any options to purchase common shares of Wheels held by
the Executive that vested upon or prior to the date that the Executive’s
employment ceases by reason of death or Disability shall remain available to be
exercised by him (or by his estate) subsequent to the cessation of his
employment in accordance with the terms of the Plan.  The Executive acknowledges
and agrees that any options that have not vested either upon or prior to the
date that the Executive’s employment ceases by reason of death or Disability
shall be immediately cancelled and shall not be exercisable by the Executive or
by his estate at any time thereafter.

For the purposes of this Agreement, “Disability” means the Executive’s inability
to substantially perform the duties and responsibilities of his position by
reason of mental or physical illness, injury or disability for a period of more
than 180 days, whether or not consecutive, in any period of 12 months.  In the
event that the Executive’s employment ceases by reason of Disability, the
Executive will be eligible to receive only his entitlements to notice of
termination, termination pay and severance pay, if any, and if such notice or
payment is required pursuant to the applicable employment standards



--------------------------------------------------------------------------------

Page 6.

 

legislation, in addition to any disability benefits to which the Executive is
otherwise eligible.

3.4

Termination Without Just Cause – The Executive agrees that Wheels may
immediately terminate his employment at any time without Just Cause by providing
the Executive with written notice of termination, following which, the
Corporation shall only pay or provide to the Executive:

3.4.1

a lump sum payment equal to 12 months of the Executive’s Base Salary and Vehicle
Allowance;

3.4.2

if permitted by the benefits carriers of the Wheels Group, continued group
benefits coverage for a period of 12 months from the effective date that the
Executive’s employment is terminated (the “Severance Period”) or, in the
alternative, a lump sum payment equal to the cost of the benefit premiums
(calculated as of the date that is immediately prior to the effective date that
the Executive’s employment is terminated) Wheels would have paid to provide the
benefit to the Executive during the Severance Period, less applicable statutory
deductions;

3.4.3

continued RRSP contributions throughout the Severance Period;

3.4.4

a further lump sum payment that is equal to the average annual Incentive Bonus
earned by the Executive over the period of two years immediately prior to the
effective date that the Executive’s employment is terminated; and

3.4.5

the continued vesting of options to purchase common shares of Wheels throughout
the Severance Period.

The Parties agree that any options to purchase common shares of Wheels held by
the Executive that have vested on or prior to the effective date of the
termination of the Executive’s employment without Just Cause or that will vest
at any time during the Severance Period shall remain available to be exercised
subsequent to the termination of his employment in accordance with the terms of
the Plan.  The Executive acknowledges and agrees that any options that have not
vested either upon or prior to the expiry of the Severance Period shall be
immediately cancelled at the end of the Severance Period and shall not be
exercisable by the Executive at any time thereafter.

3.5

Full and Final Satisfaction - The notice of termination and/or payments in lieu
of such notice provided to the Executive pursuant to Sections 3.3 or 3.4 above
are inclusive of any and all statutory obligations that Wheels has to the
Executive for notice of termination, termination pay and severance pay
entitlements, if any, pursuant to the applicable employment standards
legislation.  The Parties understand and agree that the notice and/or payments
set out in Sections 3.3 or 3.4 above will be provided in full and final
satisfaction of Wheels’ obligations to the Executive upon the termination or
cessation of his employment and that in exchange for this notice and/or these
payments, the Executive agrees to sign and return a Full and Final Release in
favour of Wheels, and the other subsidiaries and affiliates of Wheels in a form
acceptable to Wheels.  Further, the Executive acknowledges and agrees that upon
receipt of the



--------------------------------------------------------------------------------

Page 7.

 

notice and/or payments set out in Sections 3.3 or 3.4, Wheels shall have any
further or other liability to the Executive whatsoever, and the Executive hereby
waives any right that he has, or may have, to receive reasonable notice at
common law.

3.6

Resignation as Director or Officer – In the event that the Executive is a
director or an officer of Wheels, or any of the other subsidiaries or affiliates
of Wheels as at the date that this Agreement and the Executive’s employment is
terminated for any reason, the Executive undertakes to immediately tender his
resignation in writing from any position that the Executive holds as a director
or an officer of Wheels, or any of the other subsidiaries or affiliates of
Wheels, and that such resignation shall be effective upon the date of the
Executive’s resignation or termination or the date that the Executive’s
employment ceases by reason of death or Disability.

3.7

Return of Property and Confidential Information - Upon the termination of the
Executive's employment for whatever reason, or otherwise upon the request of
Wheels, the Executive agrees to immediately surrender to Wheels any of the
Corporation’s property in his control or possession, including, without
limitation, any access passes, equipment, corporate credit cards, cellular
telephone/BlackBerry, laptop computer, keys, computer or voice mail passwords
and any Confidential Information together with any copies or reproductions
thereof and, further, the Executive undertakes to delete and destroy any files
on any computer system, retrieval system or database that is not in the
possession or control of the Corporation that may contain any Confidential
Information belonging to Wheels, or any of the other subsidiaries or affiliates
of Wheels.

4.

Non-Disclosure, Non-Competition and Non-Solicitation

4.1

For the purposes of this Agreement:

4.1.1

“Competitive Entity” means any Person that is engaged, as its primary business
activity, in providing transportation and logistics services and solutions
(including both dry and protected highway, intermodal dry full and partial load
services, or ocean or air forwarding), or providing, in relation to
transportation, supply chain solution services, outsourced logistics services,
supply chain information systems, warehouse management services, or related
analytical consulting and reporting services in direct competition with Wheels,
or any of the other subsidiaries or affiliates of Wheels.

4.1.2

“Confidential Information” means any confidential or proprietary information
belonging to Wheels, or any of the other subsidiaries or affiliates of Wheels,
including, without limitation:

(a)

any and all trade secrets, intellectual property or Work Product,

(b)

information regarding Customers or Potential Customers (including names, contact
information, purchasing preferences or habits, or other terms, conditions or
requirements specific to that Person),

(c)

pricing or sales policies, techniques or concepts,



--------------------------------------------------------------------------------

Page 8.

 

(d)

business plans or forecasts,

(e)

other technical information or data,

(f)

any information relating to the operating results, borrowing arrangements or
financial information, including cost and performance data, capital structure,
and holdings of investors;

(g)

any information relating to any formula, design, prototype, compilation of
information, data, program, code, method, technique or process used by Wheels,
or any of the other subsidiaries or affiliates of Wheels with respect to any
product or service;

(h)

any information contained in any written or oral policies and procedures or
employee manuals, and personnel information, including personnel lists, resumes,
personnel data, organizational structure and performance evaluations;

(i)

any information that the Corporation has agreed to hold in confidence or that is
subject to a confidentiality agreement between a third party and Wheels, or any
of the other subsidiaries or affiliates of Wheels; or

(j)

any other information that is generally regarded as confidential or proprietary
by the Corporation or by the Board.

(k)

For greater clarity, Confidential Information shall not include any information
that: (i) is as of the Effective Date or subsequently becomes generally
available to the public, other than through a breach of this Agreement, (ii)
becomes available to the Executive on a non-confidential basis from a source
other than Wheels, or any of the other subsidiaries or affiliates of Wheels,
provided that such information is not subject to an existing confidentiality
agreement between any third party and Wheels, or any of the other subsidiaries
or affiliates of Wheels, (iii) is otherwise disclosed to a third party by
Wheels, or any of the other subsidiaries or affiliates of Wheels without any
restriction on its use or disclosure or (iv) is required to be disclosed by
operation of law or by the decision or order of a court or administrative
tribunal of competent jurisdiction.

4.1.3

“Customer” means any Person that purchased products or services from Wheels, or
any of the other subsidiaries or affiliates of Wheels, at any time within the 12
month period immediately prior to the date that this Agreement terminates for
any reason and with whom the Executive had dealings during his employment.

4.1.4

“Person” means any individual, firm, corporation, association, limited liability
company, unlimited liability company, partnership, or any other legal or
business entity.



--------------------------------------------------------------------------------

Page 9.

 

4.1.5

“Potential Customer” means any Person that the Executive solicited or approached
on behalf of Wheels, or any of the other subsidiaries or affiliates of Wheels at
any time within the 12 month period immediately prior to the date that this
Agreement terminates for any reason.

4.1.6

“Restricted Area” means the geographic area contained within Canada and the
United States of America.

4.1.7

“Restricted Period” means the period commencing on the Effective Date and ending
on the date that is 12 months after the effective date of the Executive’s
resignation or termination of employment.

4.2

Non Disclosure of Confidential Information - The Executive agrees that during
his employment, the Executive will have access to and be entrusted with,
Confidential Information.  The Executive further agrees that this Confidential
Information is the exclusive property of Wheels, and that the companies have the
right to protect and maintain their Confidential Information.  Accordingly, the
Executive agrees that he shall not, without the prior written consent of Wheels,
at any time during the Executive’s employment or following the termination of
this Agreement for any reason, directly or indirectly communicate or disclose to
any Person, or use for any purpose other than in furtherance of the
Corporation’s business, any of the Confidential Information.

The Executive agrees that in the event that he becomes legally compelled to
disclose any Confidential Information pursuant to clause (iv) of paragraph 4.1.2
above, the Executive will immediately provide Wheels with written notice of
same, including appropriate particulars of the required disclosure, so that
Wheels may in its discretion seek a protective order or other appropriate remedy
or waive compliance with this Section 4.2.  The Executive further agrees that he
shall co-operate with Wheels on a commercially reasonable basis in its efforts
to obtain a protective order or other remedy.  In the event that such protective
order or other remedy is not obtained, or if Wheels waives compliance with this
Section 4.2, the Executive agrees to disclose only that portion of the
Confidential Information that he is legally compelled to disclose, and the
Executive shall exercise commercially reasonable efforts to obtain reliable
assurances from any Person to whom such information is disclosed that any such
Confidential Information shall be treated confidentially.

4.3

Non-Competition - The Executive acknowledges that the Executive’s services are
unique and extraordinary, and that his key position will give the Executive
access to Confidential Information of substantial importance to Wheels, and the
other subsidiaries or affiliates of Wheels.  Accordingly, the Executive hereby
covenants and agrees that during the Restricted Period, the Executive will not,
either individually or in partnership or jointly or in conjunction with any
Person as employee, principal, agent, shareholder (other than as a holder of not
more than five percent (5%) of the total stock of any publicly-traded entity) or
in any other manner whatsoever carry on, be engaged with, be involved in, or
lend his name to any Competitive Entity operating in the Restricted Area.

4.4

Non-Solicitation of Customers or Potential Customers – The Executive further
covenants and agrees that during the Restricted Period, he shall not (except on
behalf of



--------------------------------------------------------------------------------

Page 10.

 

Wheels, or any of the other subsidiaries or affiliates of Wheels), directly or
indirectly contact or solicit any Customer or Potential Customer on behalf of a
Competitive Entity, or assist any Person to contact or solicit any Customer or
Potential Customer on behalf of a Competitive Entity.

4.5

Non-Solicitation of Employees and Contractors - The Executive agrees that during
the Restricted Period, the Executive will not, either individually or in
partnership or jointly or in conjunction with any Person:

4.5.1

Employ or retain any Person who is employed or retained by Wheels, or any of the
other subsidiaries or affiliates of Wheels as an employee, consultant or
independent contractor on the date that this Agreement terminates for any
reason; or

4.5.2

Induce or solicit, or attempt to induce or solicit, any such employee,
consultant or independent contractor to leave his, her or its employment or
retainer with Wheels, or any of the other subsidiaries or affiliates of Wheels.

4.6

Fiduciary Obligations - The Executive acknowledges that the restrictive
covenants contained in this Agreement are in addition to any obligations which
the Executive may now or may hereafter owe to Wheels (including any fiduciary or
other obligations at common law), and that the obligations contained in this
Agreement do not replace any rights of Wheels with respect to any such other
common law duties owed to them by the Executive.

4.7

Restrictions Reasonable - The Executive acknowledges that:

4.7.1

the limitations of time, geography and the definition of Competitive Entity set
out in this Agreement are reasonable and necessary to protect the legitimate
business interests of Wheels, and will not prevent the Executive from obtaining
alternate employment or from earning a living;

4.7.2

he has unique and important relationships with the Customers and Potential
Customers of Wheels, and the other subsidiaries or affiliates of Wheels; and

4.7.3

because of the nature of the Corporation’s business activity in providing
transportation and logistics services and solutions and, in relation to
transportation, supply chain solution services, outsourced logistics services,
supply chain information systems, warehouse management services and related
analytical consulting or reporting services to a base of Customers and Potential
Customers located throughout Canada and the United States of America, the
geographic scope of the Restricted Area is truly reasonable and necessary in
order to protect the legitimate business interests of the Corporation and its
subsidiaries and affiliates.

4.8

Injunctive Relief - The Executive acknowledges that his breach or threatened
breach of any provision of Articles 4 or 5 will cause Wheels to suffer
irreparable harm that cannot be calculated or fully or adequately compensated by
recovery of damages alone.  Accordingly, the Executive agrees that Wheels shall
be entitled, in addition to any other



--------------------------------------------------------------------------------

Page 11.

 

relief available to it, to the granting of interim, interlocutory and/or
permanent injunctive relief without proof of actual damages or the requirement
to establish the inadequacy of any of the other remedies available to it.  The
Executive covenants not to assert any defence in proceedings regarding the
granting of an injunction or specific performance based on the availability to
Wheels of any other remedy.

4.9

Survival - The provisions of Articles 4 and 5 shall survive the termination of
this Agreement and/or the employment of the Executive with Wheels, irrespective
of how such termination is caused.

5.

OWNERSHIP OF WORK PRODUCT

5.1

Ownership of Work Product - The Executive will not acquire any right, title or
interest in any Confidential Information or in any discovery, invention, trade
secret, improvement or procedure created by the Executive (either working alone
or working in conjunction with any other employee, consultant, independent
contractor or agent of Wheels, or any of the other subsidiaries or affiliates of
Wheels during the course of the Executive's employment with Wheels
(collectively, the "Work Product").  Wheels will be the first owner of all of
the Work Product and the Parties agree that all rights, title and interest in
the Work Product, including all copyrights, patents, trade-marks, trade secrets
and industrial designs, will be the exclusive property of Wheels.  For greater
certainty, if the Executive contributes to any patentable invention or discovery
arising out of or in the course of the Executive's employment under this
Agreement, any such patentable invention or discovery will be the exclusive
property of Wheels and Wheels will have the exclusive right to file patent
applications in its name in connection therewith.

5.2

Assignment of Rights - If the Executive acquires, however, any right, title or
interest in any of the Work Product or in any intellectual property rights
relating to the Work Product, the Executive irrevocably assigns all such rights,
title and interest throughout the world exclusively to Wheels (including any
renewals, extensions or reversions relating thereto and including any right to
bring an action or to collect compensation for past infringements).

5.3

Registrations - Wheels will have the exclusive right to obtain copyright
registrations, letters patent, industrial design registrations, trademark
registrations or any other protection in respect of the Work Product and the
intellectual property rights in the Work Product anywhere in the world.  At the
expense and request of Wheels, the Executive will both during and after the
Executive's employment with Wheels, execute all documents and do all other acts
necessary in order to enable Wheels to protect its rights in any of the Work
Product and the intellectual property rights in the Work Product.

5.4

Moral Rights - The Executive irrevocably waives to the greatest extent permitted
by law, for the benefit of Wheels, all the Executive's moral rights whatsoever
in the Work Product, including any right to the integrity of any Work Product,
any right to be associated with any Work Product and any right to restrict or
prevent the modification or use of any Work Product in any way whatsoever.  The
Executive irrevocably transfers



--------------------------------------------------------------------------------

Page 12.

 

to Wheels all rights to restrict any violations of moral rights in any of the
Work Product, including any distortion, mutilation or other modification.

6.

Acknowledgment by Executive

6.1

The Executive specifically acknowledges and agrees that:

6.1.1

The Executive has had sufficient time to review this Agreement thoroughly;

6.1.2

The Executive has read and he understands the terms of this Agreement and the
obligations contained herein;

6.1.3

The Executive received good and adequate consideration for entering into this
Agreement, the receipt and sufficiency of which is hereby acknowledged;

6.1.4

The Executive specifically agrees to the restrictive covenants contained in
Articles 4 and 5 above, and the Executive acknowledges that Wheels would not
have offered the Executive employment if the Executive had not agreed to these
restrictive covenants as a term and condition of his employment; and

6.1.5

The Executive has been given a sufficient opportunity to obtain independent
legal advice prior to his execution of this Agreement.

7.

Notices

7.1

Notices - Any demand, notice or other communication to be made or given in
connection with this Agreement shall be made or given by (i) personal delivery,
(ii) mailed by registered mail, postage prepaid with return receipt requested,
(iii) delivered by overnight or same-day courier service, or (iv) facsimile or
email transmission, to the address set forth below or at such other address as
designated by notice by either party to the other.  Notices delivered personally
or by overnight or same-day courier service are deemed to be given and received
as of the date of actual receipt.  Notices mailed by registered mail are deemed
to be given and received three business days after mailing.  Notices delivered
by facsimile or email transmission are deemed to be given and received on the
next business day following the date that the facsimile or email transmission is
sent.

 

To Wheels:

 

Wheels Group Inc.
5090 Orbitor Drive, Unit 1

Mississauga, Ontario   L4W 5B5

 

Attention:

Douglas W. Tozer, Chief Executive Officer

Telephone:

905-602-2700

Facsimile:

905-602-2799

Email:

dtozer@wheelsgroup.com

 

 



--------------------------------------------------------------------------------

Page 13.

 

To the Executive:

 

Tim Boyce

1310 Lakeshore Rd East

Oakville, Ontario, L6J 1L6

 

Telephone: 905-842-8581

Any party may change its address for service from time to time by providing
written notice to the other party in accordance with this Section 7.1, and any
subsequent notice shall be sent to such party at its amended address.

8.

General Provisions

8.1

Entire Agreement - This Agreement constitutes the entire agreement between the
Parties, and supersedes all prior agreements, understandings, negotiations and
discussions between them, whether oral or written.  There are no conditions,
warranties, representations or other agreements between the Parties (whether
oral or written, express or implied, statutory or otherwise) except as
specifically set out in this Agreement.

8.2

Amendment and Waiver - No amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by the Parties.  No waiver of any
breach of any term or provision of this Agreement shall be effective or binding
unless made in writing and signed by the party purporting to give the same and,
unless otherwise provided in the written waiver, shall be limited to the
specific breach waived.

8.3

Severability - Each article, section and paragraph of this Agreement is a
separate and distinct covenant and is severable from all other separate and
distinct covenants.  If any covenant or provision herein contained is determined
to be void or unenforceable in whole or in part, it shall be deemed severed from
this Agreement and such determination will not impair or affect the validity or
enforceability of any other covenant or provision contained in this
Agreement.  The remaining provisions of this Agreement will be valid,
enforceable and remain in full force and effect.

8.4

Assignment - This Agreement may be assigned by Wheels or any of the other
subsidiaries or affiliates of Wheels or to any third party in connection with
any sale, merger, amalgamation or other corporate restructuring or
reorganization of Wheels, provided that there is no material change in any of
the terms and conditions of the Executive's employment and/or this
Agreement.  The Executive may not assign this Agreement or any of the
Executive's rights and obligations hereunder.

8.5

Governing Law – This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of Ontario.  The Parties also hereby
attorn to the exclusive jurisdiction of the courts of the Province of Ontario in
connection with any dispute, claim or proceeding arising out of, or in
connection with, this Agreement or the Executive’s employment with Wheels.



--------------------------------------------------------------------------------

Page 14.

 

8.6

Headings - The inclusion of headings in this Agreement is for convenience of
reference only and shall not affect the construction or interpretation hereof.

8.7

Counterparts - Wheels and the Executive agree that this Agreement may be
executed in any number of counterparts, each of which when executed and
delivered is an original (including any counterpart that is executed by a party
and is transmitted to the other party by facsimile or email transmission), and
all of which when taken together constitute one and the same instrument.






--------------------------------------------------------------------------------

Page 15.

 

IN WITNESS WHEREOF this Agreement has been executed by the parties.

 

DATED AT Mississauga, Ontario (City, Province), this 18th day of June, 2012.


 

SIGNED, SEALED AND DELIVERED in the presence of:

 

 

/s/ Ted Irwin

)

)

)

)

)

 

 

 

 

/s/ Tim Boyce

Witness

)

)

TIM BOYCE

 

DATED AT Mississauga, Ontario (City, Province), this 18th day of June, 2012.

 

 

 

 

)

 

 

)

WHEELS GROUP INC.

 

)
)

 

 

)

Per: /s/ Douglas Tozer

 

)

Douglas Tozer

Chief Executive Officer, Wheels Group Inc.

 

)

 






--------------------------------------------------------------------------------

Page 16.

 

SCHEDULE “A”

 

The primary role of the Group Vice President Sales and Marketing is to provide
sales and marketing leadership and vision to Wheels and the Wheels Group of
companies (“Wheels”).  The incumbent provides the sales and marketing direction
and identifies growth opportunities.  The incumbent participates on the
executive leadership team and supports the development of the company business
plans and strategies and specifically, the incumbent is responsible for the
development of sales and marketing strategies, plans and objectives.

 

KEY ACCOUNTABILITIES OF THE GROUP VICE PRESIDENT SALES AND MARKETING

 

Leadership Accountabilities

 

·

Conduct the Employee Development Process with team members on a formal annual
basis as well as informally, when required, to provide coaching, mentoring and
feedback on performance.

·

Possess thorough knowledge and appreciation for each business and their teams.

·

Provide coaching and training to the team members.

·

Assign tasks and duties related to new and ongoing projects to the team members.

·

Set department goals and objectives to meet Wheels Group corporate strategic
goals.

·

Make recommendations regarding operation budgets and staffing requirements.

 

Job Specific Accountabilities

·

Lead the development of vision for the Wheels brand and messaging to both
customer and external markets.

·

Develop the sales and marketing plans that support the vision and the business
in achieving its corporate goals and objectives.

·

Work closely with the business leaders to develop and implement sales and
marketing plans that support the growth of sales and achievement of their goals
and objectives.

·

Establish relationships with key contacts of major customers and suppliers in
order to facilitate the partnerships.

·

Participate directly in customer development initiatives.

·

Ensure Wheels is a market leader and is differentiated in products, services and
practices.

·

Provide input on the executive leadership team to assist in developing their key
initiatives and strategies.

·

Ensure proper employee development, HR practices and compensation programs.

·

Attract, develop and retain the right people.

·

Ensure Wheels meets all legal requirements.

·

Represent Wheels in the industry and trade associations.

·

Be an ambassador for Wheels and/or the Wheels Group with customers and
suppliers.

·

Support our business in their industry recognition efforts e.g. 50 best, ISO.

·

Be a role model for quality and integrity.

·

Other duties and assignments as required.

